ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for rehearing appellant contends that we erred in several respects in our original opinion: First, in holding that Bill of Exception No, 2 failed to reflect any error inasmuch as the court withdrew from the jury the testimony of the deputy county clerk relative to the appellant’s conviction in the county court on a charge of swindling. He contends that the court did not withdraw from the jury the testimony of the county clerk but in fact withdrew the appellant’s testimony to the effect that he had not been convicted of the offense of swindling. We do not believe that the matter, as disclosed by the bill, is subject to such construction. The bill shows that the court instructed the jury not to consider any testimony given by the defendant as to any complaint having been filed against him in the county court for the offense of swindling; and the testimony of his having been convicted of the offense of swindling was also withdrawn. Who testified to the conviction for swindling? Certainly not the defendant. The only witness who did so testify was the deputy county clerk, and such testimony was withdrawn from the consideration of the jury. Hence, whatever prejudicial effect, if any, which this testimony might have had was, in our opinion, effectively withdrawn because the jury assessed the lowest punishment for the offense of which appellant was convicted.
*290The next complaint is that we erred in holding- the evidence, independent of appellant’s confession, sufficient to establish the corpus delicti. He contends that the only evidence introduced by the State to prove the corpus delicti was the appellant’s extrajudicial confession, which is not legally sufficient to meet the requirements of the law. It is true that an extrajudicial confession, standing alone, is not sufficient to establish the corpus delicti, but, under the well-established rule, as it now exists, the corpus delicti need not be proved independent of the confession. In the establishment of the corpus delicti, the extrajudicial confession is not to be excluded but is to be taken in connection with other facts and circumstances in evidence. We quote from the case of Lott v State, 131 S. W. 553, in which this court, speaking through Judge McCord, said:
“The general doctrine is that extrajudicial confessions, standing alone, are not sufficient proof of the corpus delicti; and some of the cases hold that the corpus delicti must be proved independently of confessions. But we do not understand such to be the better doctrine. In other words, in the establishment of the corpus delicti the confessions are not to be excluded, but are to be taken in connection with the other facts and circumstances in evidence.”
We quote also from 4 American & English Encyclopedia of Law, p. 309, as follows:
“When a confession is made, and the circumstances therein related correspond in some points with those proved to have existed, this may be evidence sufficient to satisfy a jury in rendering a verdict asserting the guilt of the accused. Full proof of the body of the crime', the corpus delicti, independently of the confessions, is not required by any of the cases; and in many of them slight corroborating facts were held sufficient.”
In support of what we have said, we refer to the case of Black v. State, 137 Tex. Cr. R. 173. However, we are still of the opinion that the corpus delicti was sufficiently proved by evidence independent of the appellant’s extrajudicial confession. We do not deem it necessary to state the facts in detail.
Believing that the proper disposition of the case was made on the original submission, appellant’s motion for rehearing is overruled.
*291The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.